Citation Nr: 0109649	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  93-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to May 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In December 1994 and August 1997, the case was 
remanded for further development.  The matter is now ready 
for final appellate consideration. 

In September 1997, the veteran's claims file was transferred 
to the Waco, Texas RO, which in August 2000 issued a 
supplemental statement of the case (SSOC) addressing the 
issues considered herein.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
appellant demonstrated either a seizure disorder or 
schizophrenia during his active duty service, and the 
preponderance of the evidence is against finding that either 
disorder was compensably disabling within a year of the 
veteran's separation from active duty.


CONCLUSION OF LAW

Neither a seizure disorder nor schizophrenia was incurred or 
aggravated during active service, and neither disorder may be 
presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Background

The veteran filed his claim for compensation for 
schizophrenia and a seizure disorder in July 1991.  He 
contends that he experienced his first seizure the day after 
his separation from active duty, and that he was treated for 
a psychosis within one year after such separation.  He 
maintains that these disorders can be traced to a head injury 
that he says he sustained while on active duty.  

A review of the service medical records fails to reveal any 
evidence that the veteran sustained a head injury during 
service.  Moreover, they do not indicate that he manifested a 
psychiatric disorder or seizures at that time.  The service 
medical records do note a diagnosis of suspected psychogenic 
back pain in December 1986.  

Physical examination for medical board proceedings in January 
1987, revealed the appellant to be neurologically and 
psychiatrically normal.

Post-service records show that in July 1987, the appellant 
was seen at a VA Medical Center (VAMC) for a multiple year 
history of heavy cocaine use, and that he was treated that 
month for cocaine dependence.  

VA records document a diagnosed seizure disorder beginning in 
October 1988.  At that time a treatment note states by way of 
history that the veteran had been seen three days before at a 
private hospital for a seizure, and that he had come to VA to 
refill his anti-seizure medication.  

VA records also show that the veteran was treated at a VAMC 
for seizures in February and March 1989.  In February 1989, 
the appellant was noted to have attempted suicide, and in 
March 1989, he was diagnosed with schizophrenia after it was 
determined that he suffered from auditory hallucinations and 
paranoia.  The veteran was hospitalized by VA in March 1989 
with complaints of auditory hallucinations, which reportedly 
first began following a claimed head injury in 1985.  The 
diagnoses included organic hallucinations, polysubstance 
abuse, and a seizure disorder. 

Diagnoses of a seizure disorder, psychosis, drug abuse, and 
alcohol abuse also are set out in a hospitalization record 
dated in April 1989 from the West Los Angeles (Wadsworth) 
VAMC, at which time a head CT scan was reported as normal.  
At that time the veteran reported a history of a seizure 
disorder since June 1987 secondary to head trauma.  Records 
from the VAMC in Fresno, California indicate that the veteran 
was treated as an inpatient in January 1990 for organic 
hallucinosis and cocaine abuse.

The claims file also contains a November 1991 statement 
submitted by the veteran's treating VA psychiatrist who 
opined that the appellant's schizophrenia was related to his 
seizure disorder and a past head injury, and not to drug use.  
Also of record is a November 1991 VAMC discharge summary that 
noted diagnoses of chronic paranoid schizophrenia, a history 
of alcohol abuse, and epilepsy.  

Medical records from the Patton State Hospital in Patton, 
California document that the veteran was admitted in October 
1994 after having been found incompetent to stand trial for 
attempted burglary.  These records document diagnoses of 
schizoaffective disorder, depressed, and cocaine abuse.

In May 1998, a statement by a VA staff psychiatrist was 
obtained.  The psychiatrist reviewed the claims folder and 
addressed the contention of the veteran that he had received 
continuous treatment for a seizure disorder since the day 
after his separation from active duty.  The psychiatrist 
observed that the medical records of the veteran do not 
document any treatment for a seizure disorder or psychosis 
during the year following his discharge from service.  He 
noted that when the veteran was treated for cocaine 
dependence at the West Los Angeles (Brentwood), California 
VAMC in July 1987, no cognitive deficits or psychosis was 
identified.

In August 2000, the veteran was found to be competent for 
compensation purposes by VA. 
ii.  Analysis

a.  Duty to assist

VA has a duty to assist a veteran who has filed a claim for a 
VA benefit with the development of any evidence that is 
potentially probative of that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds with respect to the claims now 
before it that VA has fulfilled this duty.  In this regard, 
the Board notes that in December 1994 and August 1997 
remands, it instructed the RO to obtain from the veteran 
signed releases permitting it to secure private medical 
records that might substantiate his claims.  The veteran had 
asserted that there were records that would show that he was 
treated at Lake Charles Memorial Hospital for seizures in May 
1987, as well as from January to March 1988.  In addition, an 
October 1988 treatment note from a VAMC stated that the 
veteran had been seen three days before at Kern County 
Medical Center for a seizure.  The treatment note said that 
the veteran had come to the VAMC to obtain a refill of anti-
seizure medication, thus suggesting that he may have been 
diagnosed with a seizure disorder sometime before October 
1988.

It is documented in the claims file that in December 1994, 
August 1997 and January 1998, the RO sent the veteran at his 
address of record forms for release of those records and 
asked the appellant to sign and return those forms.  However, 
the veteran failed to execute and return either set of 
releases.  The RO's efforts to secure releases in accordance 
with prior remands comport with the directives of the new 
legislation that forms necessary to complete an application 
for benefits and notice of information and evidence required 
to substantiate a claim be furnished to claimants.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (to be codified as amended at 
38 U.S.C. §§ 5102 & 5103, respectively).  The veteran, 
however, failed to cooperate with VA.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (The duty to assist is not a one 
way street.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.")  

The Board acknowledges that for one of the two sets of 
records the claims file contains a release that the veteran 
executed in 1991.  (The Board notes as well that the RO went 
on in 1991 to try to obtain the records that were released 
but met with no success.)  In the Board's experience, 
however, a release dated in 1991 is too old to serve to 
secure records in 2001.  Current releases were required in 
the cases of both sets of records, and despite multiple 
efforts by the RO to secure them the veteran failed to 
furnish them.  The RO last reminded the veteran of his 
default and the consequent unavailability of the records in 
question in its August 2000 supplemental statement of the 
case, but the veteran did not submit executed releases 
thereafter.  Nor, of course, did the veteran submit the 
medical records in question himself, although in seeking the 
releases the RO also advised him of his option to do so.  
This evidence might have substantiated the contention of the 
veteran that he was diagnosed with a seizure disorder within 
the year following his separation from active duty.  As such, 
under the law referred to below, the evidence might have 
helped to establish entitlement to service connection got a 
seizure disorder on a presumptive basis.  Now, however, 
because of the veteran's failure to cooperate, the claim must 
be considered without this evidence.

Also in accordance with the instructions in the August 1997 
Remand, the RO scheduled the veteran for a VA examination.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C.A. § 5103A.)  The examination was first scheduled 
for a date in September 1997.  The veteran, however, failed 
to report for the study.  Another examination was scheduled 
for a date in May 1998.  Again, the claims file reflects that 
the veteran failed to attend.  

The veteran has not contended that he did not receive the 
notice of these examinations.  Indeed, a presumption of 
regularity attaches to the acts of public officials, and this 
presumption is rebuttable only by clear evidence to the 
contrary.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
Given this presumption and the fact that the claims file 
contains no evidence to the contrary, it must be concluded 
that the veteran was given due notice of his scheduled 
examinations with the VAMC.  See Mason v. Brown, 8 Vet. App. 
44, 53-55 (1995).  Furthermore, the veteran has not offered 
any good cause for having failed to submit to examination.  
38 C.F.R. § 3.655 (2000)  Because the veteran failed without 
good cause to report for examination, and thus prevented the 
development of evidence pertinent to his claims, they will be 
considered on the basis of the other evidence of record.  38 
C.F.R. § 3.655(b). 

b.  Seizure disorder and schizophrenia

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Direct service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
If in the case of a veteran with 90 days or more of 
continuous active service occurring after December 31, 1946, 
schizophrenia and/or a seizure disorder becomes manifest to a 
compensable degree within the post-service period prescribed 
by law, the particular disease will be considered to have 
been incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309.

Thus, service connection requires a conclusion that a veteran 
has a current disability which is related to an injury or 
disease incurred (or aggravated) in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Furthermore, the 
separate facts supporting service connection- - a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability, see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
- -  each must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
proposition is medical in nature, such as medical nexus, 
etiology, or diagnosis, then usually only evidence founded on 
medical expertise, as opposed evidence consisting of lay 
opinion or assertions, will be considered competent to 
address it.  Voerth v. West, 13 Vet. App. 117 (1999).

A claim of entitlement to service connection will be granted 
unless a preponderance of the evidence of record is against 
it.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ____ (to be codified as amended at 
38 U.S.C. § 5107).  

The medical evidence of record demonstrates that the veteran 
suffers from schizophrenia and a seizure disorder.  The other 
elements of entitlement to service connection have not, 
however, been established by competent evidence sufficient to 
warrant a finding of service connection for either 
disability.  There is no showing in the medical documentation 
of record that during his active service, the veteran 
developed any condition that might have represented, or 
incurred any injury that might have led to, either a seizure 
disorder or schizophrenia.  Nor is there a medical opinion of 
record linking the post-service development of either 
condition to anything that occurred during service.  The 
November 1991 opinion of the VA psychiatrist purports to 
establish a link between the seizure disorder and the 
veteran's service, but because it is founded on an assumption 
that the veteran sustained a head injury during service.  
That assumption has not been verified by the evidence, and 
hence, a medical opinion based on a faulty history has no 
probative value.  See generally, Black v. Brown, 5 Vet. App. 
177 (1993).  Although service connection may be established 
for a disease first diagnosed after discharge when the 
evidence taken together establishes that the disease was 
incurred during service, 38 C.F.R. § 3.303(d) the 
preponderance of the evidence is against such a conclusion in 
this case.

In advancing his claim, the veteran has argued that he 
developed his seizure disorder and schizophrenia within a 
year after his separation from active duty.  If that were the 
case, then as noted above, service connection on a 
presumptive basis might be warranted.  The record does not, 
however, document a diagnosis of either disorder within the 
one-year post-service presumptive period.  The veteran has 
opined that he developed these disorders as a result of a 
head injury sustained during service.  However, as is noted 
above, there is no evidence that such an injury occurred.  
Finally, it is apparent from the record that the veteran is 
not trained in the field of medicine but rather, is a lay 
person.  As such, he is not competent to offer a diagnosis or 
explain the medical causes and etiology of his current 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, a preponderance of the evidence being against the 
claims, entitlement to service connection for a seizure 
disorder and schizophrenia is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claims of entitlement to service connection for a seizure 
disorder and schizophrenia are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

